Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/04/2020. Claims 1-26 are currently pending.
Priority
Current application, US Application No. 17112230, filed 12/04/2020 claims foreign priority to 20153226.4, filed 01/22/2020.

Drawings
	The drawings are objected to because of the following informalities: In Figure 4, the text label “reLU” 26 should be replaced with “ReLU” to be consistent with other “ReLU” blocks in the drawing unless they are different. The same applies to “reLU” 26 of Figure 5. 
	In Figures 7-11, the legend labels “pressure signal” and “audio signal” appear switched between the two when viewed from the curves identified as “PS” and “AS”. (see annotated Fig. 7 below)
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

    PNG
    media_image1.png
    536
    694
    media_image1.png
    Greyscale

Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1 and 26  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:
	Claims 1 and 26 include limitations/elements that use generic placeholders, “pre-processor” or “processor”  that are coupled with functional language, “deriving”, “extracting”, “combining”, “classifying” or “executing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	The physical structures of “pre-processor” or “processor” are interpreted as an electronic device configured for specific task and comprises hardware or combination of hardware and software or a general computer including CPU and memory (see spec. [0030]).
	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A classification system for classifying an external impact on a window or on an access opening of an enclosed structure, (A.1) the classification system comprising:
a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure; (A.2)
a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure; (A.3)
an audio signal pre-processor configured for deriving a pre-processed audio signal from the audio signal; (A.4)
a pressure signal pre-processor configured for deriving a pre-processed pressure signal from the pressure signal; (A.5)
an audio signal feature processor configured for extracting audio features from the pre- processed audio signal in order to produce an audio feature vector; (A.6)
a pressure signal feature processor configured for extracting pressure features from the pre-processed pressure signal in order to produce a pressure feature vector; (A.7)
a feature combining processor configured for combining the audio feature vector and the pressure feature vector in order to produce an audio feature and pressure feature vector; (A.8)
and a classification processor configured for classifying the external impact on the window or the access opening by classifying the audio feature and pressure feature vector in order to produce a classification output, (A..9) 
wherein the classification processor is configured for executing a first machine learning algorithm, wherein the audio feature and pressure feature vector is fed to an input layer of the first machine learning algorithm, and wherein the classification output is based on an output of the first machine learning algorithm. (A.10)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (A.4), (A.5) and (A.10) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps involve mathematical calculation (See spec. pre-processor comprises … signal normalization, normalizing … signal [0039], filtering … signal [0040], removing outliers from the … signal [0041], two dimensional … signal time-frequency maps [0042]) or showing mathematical relationship between  input feature vectors and classification output 
while highlighted limitations/steps (A.6)-(A.9) are treated as Mental Process or Mathematical Concept grouping as the limitations/steps involve human judgement, observation or evaluation, or mathematical calculation (see spec. signal to feature mathematical relationship [0026]. feature vector, Fa, Fb [0060],  concatenation, sum , elementwise [0060]) or showing mathematical relationship between feature vectors and the classification output.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A classification system for classifying an external impact on a window or on an access opening of an enclosed structure”, “a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure” and “a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure”, “pre-processor” and “processor”; 
In Claim 25: “A method for classifying an external impact on a window or on an access opening of an enclosed structure”;
In Claim 26: “A system”; 
As per claim 1, the additional element in the preamble “A classification system for classifying an external impact on a window or on an access opening of an enclosed structure” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a judging  operation or field of use. The limitations/elements “a microphone configured for producing an audio signal corresponding to a sound within the enclosed structure” and “a barometric pressure sensor configured for producing a pressure signal corresponding to an air pressure within the enclosed structure” represent a standard data collection step in the art using two types of general sensors, which are not particular, and they only add insignificant extra solution to the judicial exception. The limitations/elements “pre-processor” and “processor” represent a general electronic device comprising hardware or the combination of hardware and software or a general computer and they are not particular.
As per claim 25, the additional element in the preamble “A method for classifying an external impact on a window or on an access opening of an enclosed structure” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a judging operation or field of use.
As per claim 14, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the judicial exception to a certain operation or filed of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Lee, Koji, Ohara and Khan under the list of prior art of record)
	Claims 1-26, therefore, are not patent eligible.
Allowable Subject Matter
	Claims 1, 25 and 26 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Lee (KR 20160095901 A), hereinafter ‘Lee’, Koji (JP 2006258463 A), hereinafter ‘Koji’, Ohara (K. Ohara and et al, “Detecting State Changes of Indoor Everyday Objects using Wi-Fi Channel State Information, Proceedings of the ACM on Interactive, Mobile, Wearable and Ubiquitous Technologies Volume 1Issue 3September 2017), hereinafter ‘Ohara’ and Khan (W. Z. Kahn and et al, “Mobile Phone Sensing Systems: A Survey”, IEEE communications surveys & tutorials, Vol. 15, No. 1, First quarter 2013), hereinafter ‘Khan’, either singularly or in combination, fail to anticipate or render obvious limitations
“classifying the external impact on the window or the access opening by classifying the audio feature and pressure feature vector in order to produce a classification output, wherein the classification processor is configured for executing a first machine learning algorithm, wherein the audio feature and pressure feature vector is fed to an input layer of the first machine learning algorithm, and wherein the classification output is based on an output of the first machine learning algorithm” in combination with other limitations.

Lee discloses a security windows with the multiple sensor unit  that detects the trespassing of externally acquiring the detection information [abs]. The impact sensor 12 is used for detecting the penetration movement of the external, applied to the window (2) from the outside and that the impact sensor 12 for detecting the vibration (shock) [pg. 4 line 25-26]), but is silent regarding the above allowed limitations.
Koji discloses an external force detection system which can perform detection at a plurality of points wirelessly [abs], using optical sensor [pg. 2 line 35 – pg. 3 line 8], but is silent regarding the above allowed limitations.

Ohara discloses detecting the events of indoor objects such as door or window … events such applications as intrusion detection [abs]. microphones [pg. 88:8 section 3.2 10-19] and Barometric pressure sensors [pg. 88:4 section 2.1 line 9-12] are used in measuring data. Feature learning based event recognition using convolutional recurrent neural networks (RNNs), and correction of DNN ‘Deep Neural Network’ estimates based on knowledge about the state transitions of an object using HMMs ‘hidden Markov models” are disclosed, but is silent regarding the above allowed limitations.

Kahn discloses used of mobile phone sensors performing environmental monitoring [abs, Fig. 1]. Use of microphones [pg. 1 left col section I. Introduction line 10] and barometric pressure sensing capabilities [pg. 406 right line 1-4] are disclosed, but is silent regarding the above allowed limitations.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865